255 F.2d 684
58-2 USTC  P 9543
Robert BOEHM and Frances Boehm, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 239, Docket 24817.
United States Court of Appeals Second Circuit.
Argued May 13, 1958.Decided May 20, 1958.

Louis Boehm, New York City (Rubin H. Marcus and E. Perry Rabbino, New York City, on the brief), for petitioners-appellants.
Davis W. Morton, Jr., Atty., Dept. of Justice, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson and Robert N. Anderson, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before CLARK, Chief Judge, and SWAN and LUMBARD, Circuit Judges.
PER CURIAM.


1
In a well considered opinion reported in 28 T.C. 407, Judge Harron has rejected the taxpayers' claim of a loss deduction on sale of stock, holding that the wife's sale of shares in her wholly owned corporations to her father-in-law and the purchase by the corporations of the same amount at the same price on the same day amounted to an indirect sale between her and her corporations, as prohibited by I.R.C.1939, 24(b)(1)(B).  As Judge Harron shows, the fact that the family relationship was not that defined in the somewhat corresponding prohibition of 24(b)(1)(A) is immaterial.  We are content to affirm on her opinion.